 
 
I 
111th CONGRESS
1st Session
H. R. 1048 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mr. Sires (for himself, Mr. Hare, Mr. Wilson of Ohio, Mr. Frank of Massachusetts, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To improve the Operating Fund for public housing of the Department of Housing and Urban Development, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Asset Management Improvement Act of 2009. 
2.Revisions to asset management rules and related fees 
(a)Management and related feesThe Secretary of Housing and Urban Development shall not impose any restriction or limitation on the amount of management and related fees with respect to a public housing project if the fee is determined to be reasonable by the public housing agency, unless such restriction or limitation imposed by the Secretary on such fees— 
(1)is determined pursuant to a negotiated rulemaking which is convened by the Secretary no earlier than April 1, 2010, and in accordance with subchapter III of chapter 5 of title 5, United States Code, with representatives from interested parties; and 
(2)is effective only on or after January 1, 2012.The Secretary may not consider a public housing agency as failing to comply with the asset management requirements of subpart H of part 990 of title 24 of the Code of Federal Regulations, or any successor or amended regulation containing asset management requirements, or determine that an agency fails to comply with such requirements, because of or as a result of the agency determining its fees in accordance with this subsection. 
(b)Increase of threshold for exemption from asset management requirements 
(1)IncreaseAny public housing agency that owns or operates fewer than 500 public housing units under title I of the United States Housing Act of 1937 may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development. 
(2)Determination of operating fund allocationIf a public housing agency elects pursuant to paragraph (1) to be exempt from asset management requirements, the agency may, at its option, retain the same number of separate public housing projects, for purposes of determining its operating fund allocation, as the agency had identified and the Secretary of Housing and Urban Development had approved before the agency’s election to be so exempt. 
3.Prohibition on restriction of fungibility of Capital Fund amountsThe Secretary of Housing and Urban Development shall not impose any requirement, regulation, or guideline relating to asset management that restricts or limits in any way the use by public housing agencies of amounts for Capital Fund assistance under section 9(d) of such Act, pursuant to paragraph (1) or (2) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)), for costs of any central office of a public housing agency. 
4.Tenant Participation 
(a)Rule of constructionNeither the requirements of this Act, nor any other requirement, regulation, guideline, or other policy or action of the Department of Housing and Urban Development relating to public housing asset management may be construed to repeal or waive any provision of part 964 of title 24 of the Code of Federal Regulations, regarding tenant participation and tenant opportunities in public housing. The Secretary of Housing and Urban Development shall ensure that public housing agencies encourage the reasonable efforts of resident tenant organizations to represent their members or the reasonable efforts of tenants to organize. 
(b)PHAs in receivershipIn the case of any public housing agency in receivership, the Secretary of Housing and Urban Development or any receiver may not abrogate, waive, repeal, or modify any provision of part 964 of title 24 of the Code of Federal Regulations or any provision of a formalized housing agreement entered into pursuant to such part 964 (including pursuant to section 964.11, 964.14, 964.18(a)(6), or 964.135 of such part) before the commencement of such receivership by a resident or tenant organization and the public housing agency. 
(c)GuidanceGuidance issued by the Secretary of Housing and Urban Development shall encourage participation by residents in the implementation of asset management and the development of local policies for such purposes. 
5.Ineligibility of illegal immigrants for assistanceImmigrants who are not lawfully present in the United States shall be ineligible for financial assistance under this Act, as provided and defined by section 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a). Nothing in this Act shall be construed to alter the restrictions or definitions in such section 214. 
6.Administrative provisions 
(a)Prohibition of management fees for agreements prohibiting or requiring registration of legal firearmsThe Secretary of Housing and Urban Development shall not accept as reasonable any management or related fees for enforcing any provision of a dwelling lease agreement or other similar agreement that requires the registration of or prohibits the possession of any firearm that is possessed by an individual for his or her personal protection or for sport the possession of which is not prohibited, or the registration of which is not required, by existing law. 
(b)Termination of tenancy and assistance for illegal use of firearm in federally assisted housingSection 577 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13662) is amended— 
(1)in the section heading— 
(A)by striking and the second place it appears and inserting a comma; and 
(B)by inserting , and firearms users after abusers; and 
(2)in subsection (a)— 
(A)in paragraph (1), by striking or at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following new paragraph: 
 
(3)who the public housing agency or owner determines is illegally using a firearm, or whose illegal use of a firearm is determined by the public housing authority or owner to interfere with the health, safety, or right to peaceful enjoyment of the premises by other residents.. 
 
